DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's submission filed on 08/17/2021 has been entered. Claims 15, 16, 25, 26, 31 and 32 have been cancelled. Claims 10, 14, 17, 18, 21, 24, 27, 28, 30, and 33 are pending in the application.
Response to Arguments
Applicant's arguments filed 08/17/2021 have been fully considered, but they are not persuasive.
In response to applicant’s argument that the incorporation of the lipocalin of Tumlin into the sorbent of Imaji would change the principle of operation of Imaji. Imaji teaches a sorbent stage, a toxin separator that adsorbs toxins, examples of which include uremic toxins and p-cresyl suflate ([0025]), that the shape of the activated carbon is not limited, examples include several shapes ([0037]), examples of the carbon containing material include a synthetic resin and a pitch, and that the toxin separator can be a column or a filter ([0038-0044]), where the resin, pitch, filter or column would constitute a solid support. Tumlin does not limit the material to a membrane, but teaches a dialysis apparatus that includes materials including, but not limited to, polysulfone and other materials that are used for filtering toxins from patients, at least one lipocalin protein (binding agent) covalently bound to dialysis filtering materials, the purpose of the lipocalin is to facilitate the removal of non-polar, hydrophobic, and/or protein bound toxins blood toxins (see Tumlin paragraph [0009-0011]), examples of which include uremic toxins, and at least p-cresyl sulfate ([0054]), and while the primary embodiment of Tumlin is a membrane, the membrane may include but is not limited to polysulfone, polyethersulfone, acrylonitrile, and cellulose (see Tumlin paragraph [0039]), and in Example 1, agarose beads (a solid support) bound with C-Mcy antibodies loaded into columns (see Tumlin paragraph [0066], example 1). It the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see MPEP 2411.07.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 14, 17, 18, 21, 24, 27, 28, 30, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Imaji (US PG Pub (2021/0001034), in view of Tumlin (US PG Pub No. 2015/0290381).
Regarding claims 10 and 18, Imaji teaches a blood purification system 100 ([0054]) including a toxin separator and a dialyzer ([0011-0012], Figure 1), a multi-stage blood purification device and method of purifying a bodily fluid of a subject; dialyzer 3 with a porous separation membrane, blood inlet and outlet, and dialysate inlet and outlet, a membrane stage, wherein the membrane stage comprises a housing defining an interior, wherein the interior comprises a blood flow path having flowing from a blood inlet port to a blood outlet port, a dialysate flow path from a dialysate inlet port to a dialysate outlet port, and a semipermeable membrane separating the blood flow path and the dialysate flow path ([0049]); toxin separator 1, a sorbent stage ([0032], toxin separator adsorbs toxins, examples of which include uremic toxin and p-cresyl suflate [0025]), toxin separator is a blood purification column in a housing, wherein the sorbent stage comprises; a housing defining an interior, wherein the interior comprises a fluid flow path having flowing from a fluid inlet port to a fluid outlet port ([0042-0048], blood inlet 1a for inflowing blood, and blood outlet 1b for outflowing blood), blood flows from the patient through toxin separator 1, dialyzer 3 and returns to the patient, the fluid inlet port being configured to receive unpurified blood from an extracorporeal circuit ([0055], Figure 1), toxin 22 (solute) is adsorbed by activated carbon in toxin separator 1 purifying the blood, wherein the fluid flow path is in fluid communication with the blood flow path of the membrane stage; and a sorbent material within the fluid flow path, wherein the unpurified blood entering the fluid flow path of the sorbent stage via the fluid inlet port flows in contact with the sorbent such that a solute of the unpurified blood is removed from the unpurified blood by the sorbent material to define a partially cleaned blood flow ([0061-0068]) that flows out of the fluid outlet port of the sorbent stage, wherein the blood inlet port of the membrane stage is configured to receive the partially cleaned blood flow that flows out of the fluid outlet port of the sorbent stage, wherein the partially cleaned blood flow received via the blood inlet port enters the blood flow path, and wherein waste product from the partially cleaned blood flow in the blood flow path permeates across the semipermeable membrane into dialysate in the dialysate flow path to form a cleaned blood flow that flows out of the blood outlet port of the membrane stage ([0050-0052], Figure 1).

    PNG
    media_image1.png
    738
    696
    media_image1.png
    Greyscale

The addition of the limitations the sorbent material to comprise a solid support having at least one binding agent bound thereon, and wherein the at least one binding agent is capable of binding to the solute to remove the solute from the unpurified blood in the sorbent stage. Imaji teaches a sorbent stage with an activated carbon binding agent, that the shape of the activated carbon is not limited, examples include several shapes ([0037]), examples of the carbon containing material include a synthetic resin and a pitch, and that the toxin separator can be a column or a filter ([0038-0044]), where the resin, pitch, filter or column would constitute a solid support, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a solid support or structure to ensure fluid can easily pass through the sorbent and prevent clogging ([0037]). While Imaji does not specifically teach that the binding agent is bound to the support, 
Additionally, Tumlin teaches a medical device comprising: a housing defining an interior wherein the interior has a fluid compartment (see Tumlin paragraphs [0009-0010] apparatus and cartridge, [0027] fluid, and Figure 1 above), a dialysis apparatus that includes at least one lipocalin protein (binding agent) covalently bound to dialysis filtering materials (see Tumlin paragraph [0010]) with an inlet and outlet, an interior with a membrane, where a fluid such as blood or plasma is contacted with the at least one lipocalin protein bound to a membrane (see Tumlin paragraph [0027], membrane is a solid support); a sorbent material within the fluid compartment (see Tumlin paragraphs [0010] lipocalin proteins to facilitate removal of non-polar, hydrophobic, water soluble, water insoluble, and or protein bound blood toxins, [0031] the lipocalin may be modified to increase binding affinity of uremic toxins and protein binding to improve the clearance of toxins, and [0056] wherein the non-polar uremic toxin binds to the lipocalin protein and is removed from the blood), wherein a fluid entering the fluid compartment flows in contact with the sorbent such that a solute of the fluid is removed from the fluid by the sorbent material (see Tumlin paragraph [0056] the method comprising passing the blood through an apparatus wherein the toxin is removed).  The apparatus including an inlet port and an outlet port, and a fluid flow path (see Tumlin paragraph [0042] and Figure 1), the sorbent material comprises the sorbent material comprises a solid support having at least one binding agent bound thereon, and wherein the at least one binding agent is capable of binding to the solute to remove the solute from the unpurified blood in the sorbent stage, (see Tumlin paragraph [0027] lipocalin bound to a membrane, see Tumlin paragraphs [0010] covalently bound to dialysis filtering materials, lipocalin proteins to facilitate removal of non-polar, hydrophobic, water soluble, water insoluble, and or protein bound blood toxins, [0031] the lipocalin may be modified to increase binding affinity of uremic toxins and protein binding to improve 
One of ordinary skill in the art, before the effective filing date of the invention would have been motivated to incorporate the support and covalently bound binding agent of Tumlin, and the lipocalin protein of Tumlin, into Imaji’s system in order to improve the removal of non-polar, hydrophobic, water soluble, water insoluble, uremic toxins from blood (see Tumlin paragraph [0008], and/or protein bound blood toxins (see Tumlin paragraph [0010, 0037]).
Applicant amended to require wherein the at least one binding agent comprises a lipocalin protein covalently bound to the solid support.
Imaji teaches a sorbent stage, a toxin separator that adsorbs toxins, examples of which include uremic toxins and p-cresyl suflate ([0025]), that the shape of the activated carbon is not limited, examples include several shapes ([0037]), examples of the carbon containing material include a synthetic resin and a pitch, and that the toxin separator can be a column or a filter ([0038-0044]), where the resin, pitch, filter or column would constitute a solid support. Tumlin does not limit the material to a membrane, but teaches a dialysis apparatus that include materials including, but not limited to, polysulfone and other materials that are used for filtering toxins from patients, at least one lipocalin protein covalently bound to dialysis filtering materials, the purpose of the lipocalin is to facilitate the removal of non-polar, hydrophobic, and/or protein bound toxins blood toxins (see Tumlin paragraph [0009-0011]), examples of which include uremic toxins, and at least p-cresyl sulfate ([0054]), and while the primary embodiment of Tumlin is a membrane, the membrane may include but is not limited to polysulfone, polyethersulfone, acrylonitrile, and cellulose (see Tumlin paragraph [0039]), and in Example 1, agarose beads (a solid support
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lipocalin as taught by of Tumlin, bound to dialysis filtering material as discussed above (the agarose beads of Tumlin, or the resin or pitch of Imaji) into the toxin separator of Imaji to facilitate the removal of toxins (Tumlin [0009-0011]). Further, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see MPEP 2411.07.
Regarding claims 14 and 24, the multi-stage blood purification device and method of claims 10 and 18 are taught above. Tumlin discloses the membrane may include but is not limited to polysulfone, polyethersulfone, and cellulose (see Tumlin paragraph [0039]), agarose beads bound with C-Mcy antibodies loaded into columns (see Tumlin paragraph [0066], example 1), and aspects of the various embodiments may be interchanged in whole or in part (see Tumlin paragraph 0090), wherein the solid support comprises one or more of agarose, cellulose, polyether sulfones, polyamides, polysaccharides, polytetrafluoroethylene, polyesters, polyurethanes, polyvinylidene fluoride, polypropylene, fluorocarbons, poly(tetrafluoroethylene-co-perfluoro(alkyl vinyl ether)), polyethylene, glass, polycarbonates, polyacrylate, polyacrylamide, poly(azolactone), polystyrene, ceramics, or nylon.
Regarding claims 17 and 27, the multi-stage blood purification device and method of claims 10 and 18 are taught above taught above. The combination of Imaji and Tumlin further teaches wherein the solid support is in the form of beads, membranes, gels, columns, chips, plates, tubes, sheets, fibers, or hollow fibers (see Imaji [0042] column, Tumlin [0027], membrane). 
Regarding claim 21, the method of claim 18 is taught above. Imaji further teaches returning the cleaned blood flow to the subject after flowing out of the blood outlet port of the membrane stage (see Figure 1).

Regarding claim 28, Imaji teaches a multi-stage blood purification device ([0054] blood purification system 100, includes at least toxin separator 1 and dialyzer 3) comprising: a membrane stage (dialyzer 3, [0049]), wherein the membrane stage comprises a housing defining an interior, wherein the interior comprises a blood flow path flowing from a blood inlet port to a blood outlet port, a dialysate flow path flowing from a dialysate inlet port to a dialysate outlet port, and a semipermeable membrane separating the blood flow path and the dialysate flow path ([0049]); and a sorbent stage (toxin separator 1 selectively adorbs toxins with activated carbon – sorbent [0032], separated toxin examples include uremic toxin and p-cresyl suflate [0025]), wherein the sorbent stage comprises a housing defining an interior, wherein the interior comprises a fluid flow path flowing from a fluid inlet port to a fluid outlet port ([0047-0048]), wherein the fluid flow path is in fluid communication with the blood flow path of the membrane stage ([0050-0052]); and a sorbent material within the fluid flow path ([0032]), wherein the blood inlet port of the membrane stage is configured to receive unpurified blood from an extracorporeal circuit, wherein the unpurified blood received via the blood inlet port enters the blood flow path, wherein waste product from the unpurified blood in the blood flow path permeates across the semipermeable membrane into dialysate in the dialysate flow path to form a partially cleaned blood flow that flows out of the blood outlet port of the membrane stage ([0049]), and wherein the fluid inlet port of the sorbent stage is configured to receive the partially cleaned blood flow from the blood outlet port to enter the fluid flow path, wherein the partially cleaned blood flow in the fluid flow path flows in contact with the sorbent such that a solute of the partially cleaned blood flow is removed from the partially cleaned blood flow by the sorbent material to define a cleaned blood flow that flows out of the fluid outlet port of the sorbent stage (in other embodiments, the toxin separator 1 may be disposed downstream of the dialyzer 3, [0055-0056, 0067]).
The additional limitations of the sorbent material to comprise a solid support having at least one binding agent bound thereon, and wherein the at least one binding agent is capable of binding to the solute to remove the solute from the unpurified blood in the sorbent stage. Imaji teaches a sorbent stage with an activated carbon binding agent, that the shape of the activated carbon is not limited, examples include several shapes ([0037]), examples of the carbon containing material include a synthetic resin and a pitch, and that the toxin separator can be a column or a filter ([0038-0044]), where the resin, pitch, filter or column would constitute a solid support, or in the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a solid support or structure to ensure fluid can easily pass through the sorbent and prevent clogging ([0037]). While Imaji does not specifically teach that the binding agent is bound to the support, one of ordinary skill in the art would understand the advantages of securing the binding agent to the support in order to uniformly distribute the binding agent through the support and prevent migration of the binding agent.	
Additionally, Tumlin teaches a medical device comprising: a housing defining an interior wherein the interior has a fluid compartment (see Tumlin paragraphs [0009-0010] apparatus and cartridge, [0027] fluid, and Figure 1 above), a dialysis apparatus that includes at least one lipocalin protein covalently bound to dialysis filtering materials (see Tumlin paragraph [0010]) with an inlet and outlet, an interior with a membrane, where a fluid such as blood or plasma is contacted with the at least one lipocalin protein bound to a membrane (see Tumlin paragraph [0027], membrane is a solid support); a sorbent material within the fluid compartment (see Tumlin paragraphs [0010] lipocalin proteins to facilitate removal of non-polar, hydrophobic, water soluble, water insoluble, and or protein bound blood toxins, [0031] the lipocalin may be modified to increase binding affinity of uremic toxins and protein binding to improve the clearance of toxins, and [0056] wherein the non-polar uremic toxin binds to the lipocalin protein and is removed from the blood), wherein a fluid entering the fluid compartment flows in contact with the sorbent such that a solute of the fluid is removed from the fluid by the sorbent material (see Tumlin paragraph [0056] the method comprising passing the blood through an apparatus  the sorbent material comprises a solid support having at least one binding agent bound thereon, and wherein the at least one binding agent is capable of binding to the solute to remove the solute from the unpurified blood in the sorbent stage, (see Tumlin paragraph [0027] lipocalin bound to a membrane, see Tumlin paragraphs [0010] covalently bound to dialysis filtering materials, lipocalin proteins to facilitate removal of non-polar, hydrophobic, water soluble, water insoluble, and or protein bound blood toxins, [0031] the lipocalin may be modified to increase binding affinity of uremic toxins and protein binding to improve the clearance of toxins, and 0056 wherein the non-polar uremic toxin binds to the lipocalin protein and is removed from the blood).
One of ordinary skill in the art, before the effective filing date of the invention would have been motivated to incorporate the support and covalently bound binding agent of Tumlin, and the lipocalin protein of Tumlin, into the taught apparatus in order to improve the removal of non-polar, hydrophobic, water soluble, water insoluble, uremic toxins from blood (see Tumlin paragraph [0008], and/or protein bound blood toxins (see Tumlin paragraph [0010, 0037]).
Applicant amended to require wherein the at least one binding agent comprises a lipocalin protein covalently bound to the solid support.
Imaji teaches a sorbent stage, a toxin separator that adsorbs toxins, examples of which include uremic toxins and p-cresyl suflate ([0025]), that the shape of the activated carbon is not limited, examples include several shapes ([0037]), examples of the carbon containing material include a synthetic resin and a pitch, and that the toxin separator can be a column or a filter ([0038-0044]), where the resin, pitch, filter or column would constitute a solid support. Tumlin does not limit the material to a membrane, but teaches a dialysis apparatus that include materials including, but not limited to, polysulfone and other materials that are used for filtering toxins from patients, at least one lipocalin protein covalently bound to dialysis filtering materials, the purpose of the lipocalin is to facilitate the removal of non-polar, hydrophobic, and/or protein bound toxins blood toxins (see Tumlin paragraph [0009-0011]), examples of which include uremic toxins, and at least p-cresyl sulfate ([0054]), and while the primary embodiment of Tumlin is a membrane, the membrane may include but is not limited to polysulfone, polyethersulfone, acrylonitrile, and cellulose (see Tumlin paragraph [0039]), and in Example 1, agarose beads (a solid support) bound with C-Mcy antibodies loaded into columns (see Tumlin paragraph [0066], example 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the lipocalin as taught by of Tumlin, bound to dialysis filtering material as discussed above (the agarose beads of Tumlin, or the resin or pitch of Imaji) into the toxin separator of Imaji to facilitate the removal of toxins (Tumlin [0009-0011]). Further, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see MPEP 2411.07.
Regarding claim 30, the device of claim 28 is taught above, Tumlin further discloses the membrane may include but is not limited to polysulfone, polyethersulfone, and cellulose (see Tumlin paragraph [0039]), agarose beads bound with C-Mcy antibodies loaded into columns (see Tumlin paragaprh [0066]), and aspects of the various embodiments may be interchanged in whole or in part (see Tumlin paragraph [0090]), wherein the solid support comprises one or more of agarose, cellulose, polyether sulfones, polyamides, polysaccharides, polytetrafluoroethylene, polyesters, polyurethanes, polyvinylidene fluoride, polypropylene, fluorocarbons, poly(tetrafluoroethylene-co-perfluoro(alkyl vinyl ether)), polyethylene, glass, polycarbonates, polyacrylate, polyacrylamide, poly(azolactone), polystyrene, ceramics, or nylon
Regarding claim 33, the device of claim 28 is taught above, Tumlin further discloses wherein the sorbent material is in the form of beads, membranes, gels, columns, chips, plates, tubes, sheets, fibers, or hollow fibers (see Tumlin paragraph [0027], membrane).  

Conclusion              
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        

		/BRADLEY R SPIES/                             Primary Examiner, Art Unit 1777